                          UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                           WESTERN DIVISION AT DAYTON

 UNITED STATES OF AMERICA,              :
                                        :
            Plaintiff,                  :   Case No. 3:18-cr-187
                                        :
       v.                               :   Judge Thomas M. Rose
                                        :
 JUWAN CHINO DILLARD,                   :
                                        :
            Defendant.                  :
                                        :
______________________________________________________________________________

        ENTRY AND ORDER DENYING DEFENDANT’S MOTION (DOC. 75)
______________________________________________________________________________

       This case is before the Court on the “Motion of Defendant Dillard for Permission to

Withdraw His Prior Approval of the Statement of Facts Submitted at the Time of His Plea and

Substitute in Its Stead the Identical Language Contained in the Statement of Facts of Co-Defendant

Brian Grooms, as It Pertains to the Inception and Duration of the Conspiracy” (Doc. 75) (the

“Motion”) filed by Defendant Juwan Chino Dillard (“Dillard”). Dillard asks this Court “for

permission to withdraw [his] prior approval of the … Statement of Facts submitted at the time of

his Plea and substitute, in its stead, the identical language contained in the Statement of Facts of”

one of his co-defendants. (Id. at PAGEID # 309.) Thus, Dillard seeks to modify or amend his

plea agreement. (Id.) On December 11, 2019, the Government filed a response in opposition to

the Motion. (Doc. 76.) On December 23, 2019, Dillard filed, under seal, a memorandum objecting

to the Government’s response. (Doc. 78.)

       A court cannot modify or amend a plea agreement once the court has accepted it. United

States v. Fleming, 239 F.3d 761, 764-65 (6th Cir. 2001) (“[O]nce a court accepts a plea agreement,

it is bound by the bargain”; “[n]othing in the rules even remotely allows the district court to accept

                                                  1
a guilty plea but rewrite the plea agreement, even if the modified agreement is more favorable to

the defendant,” and “[a]n attempt to rewrite the plea agreement from the bench would fall squarely

into the category of prohibited participation”) (internal quotation marks omitted); see also FED. R.

CRIM. PRO. 11(c); United States v. Decker, No. 96-CR-80076, 2012 U.S. Dist. LEXIS 182550, at

*1-2 (E.D. Mich. Dec. 28, 2012) (denying motion to amend plea agreement because “[t]he Court

may accept or reject a plea agreement, but it cannot modify it”); United States v. Scanlon, 666 F.3d

796, 798 (D.C. Cir. 2012) (denying motion to amend or modify plea agreement, and holding that

“[m]odification of the [plea] agreement by the court is not an option” and “changing of the [plea]

agreement by the court after acceptance of the plea is also not allowed”). Dillard cites no authority

for a court to amend or modify a plea agreement at the unilateral request of one of the parties. (See

Docs. 75 and 78.) The Court DENIES Dillard’s Motion (Doc. 75).

       DONE and ORDERED in Dayton, Ohio, this Thursday, January 2, 2020.

                                                                   s/Thomas M. Rose
                                                           ________________________________
                                                                   THOMAS M. ROSE
                                                           UNITED STATES DISTRICT JUDGE




                                                 2
